Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION

                                         No. 04-20-00432-CV

    TOUCHSTONE COMMUNITIES, INC., and Touchstone Strategies-Stone Oak2 LLC,
                             Appellants

                                                  v.

                                     Dorothy M. HUTTINGER,
                                             Appellee

                      From the 45th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2019CI24482
                               Honorable Aaron Haas, Judge Presiding

Opinion by:       Luz Elena D. Chapa, Justice

Sitting:          Rebeca C. Martinez, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: May 20, 2021

REVERSED AND REMANDED

           Touchstone    Communities,    Inc.   and    Touchstone   Strategies-Stone   Oak2    LLC

(“Touchstone”) appeal the judgment dismissing Dorothy Huttinger’s healthcare liability suit,

arguing the trial court erred in dismissing the case without prejudice and in failing to award

Touchstone its costs and attorney’s fees. Because Huttinger failed to serve the expert report

required by law, we reverse the judgment and remand with instructions.

                                            BACKGROUND

           Huttinger resided in an assisted living and rehabilitation facility owned and operated by

Touchstone. In November 2019, she filed an original petition pursuant to Chapter 74 of the Texas
                                                                                                  04-20-00432-CV


Civil Practice and Remedies Code (the Texas Medical Liability Act), alleging she received medical

care and treatment at the facility that fell below the generally accepted standard of care and that

Touchstone retaliated against her after her daughter filed complaints regarding her care. She

alleged Touchstone’s conduct was negligent and violated the Resident’s Bill of Rights. Touchstone

filed an original answer on December 12, 2019.

        Huttinger was required to serve an expert report on Touchstone not later than April 10,

2020, the 120th day after Touchstone filed its answer. See TEX CIV. PRAC. & REM. CODE

§ 74.351(a). 1 Huttinger did not serve an expert report, and on June 4, 2020, she filed a motion for

nonsuit, asking the trial court to dismiss the suit. Touchstone responded on June 10, 2020, by filing

a motion to dismiss with prejudice and praying for an award of costs and attorney’s fees. See id.

§ 74.351(b).

        The trial court signed an order on June 15, 2020, granting Huttinger’s motion for nonsuit

and ordering “Plaintiffs [sic] cases and causes of action against all Defendants be dismissed.” That

order was not a final judgment because it did not follow a conventional trial on the merits, did not

unequivocally express an intent for the order to be a final and appealable order, and did not dispose

of Touchstone’s pending claim for fees and costs under the statute. See Crites v. Collins, 284

S.W.3d 839, 841 (Tex. 2009). The judgment became final on August 7, 2020, when the trial court

signed an order denying Touchstone’s motion. Touchstone timely appealed, arguing the trial court

erred by failing to dismiss the action with prejudice and by failing to award Touchstone its

attorney’s fees and costs. Huttinger did not file a brief.




1
 Section 74.351(a) provides the parties may, by written agreement, extend the time for serving the report. TEX. CIV.
PRAC. & REM. CODE § 74.351(b). No such agreement was reached in this case.

                                                       -2-
                                                                                                        04-20-00432-CV


                                                     DISCUSSION

         Section 74.351(b) of the Texas Medical Liability Act requires a trial court to dismiss a

claimant’s healthcare liability claim with prejudice and to award the defendant physician or health

care provider the reasonable attorney’s fees and costs it has incurred if a claimant fails to serve an

expert report within 120 days after the defendant files an answer. TEX. CIV. PRAC. & REM. CODE

§ 74.351(b); Baylor Scott & White, Hillcrest Med. Ctr. v. Weems, 575 S.W.3d 357, 360-61 (Tex.

2019); Garcia v. Gomez, 319 S.W.3d 638, 642-43 (Tex. 2010).

         At a hearing preceding the final order, Touchstone’s counsel stated without objection that

Touchstone had incurred $12,300 in reasonable attorney’s fees and briefly listed some of the legal

work that had been done in the case. Although cursory and not conclusive, this was some evidence

to place the issue of fees before the court. See Rohrmoos Venture v. UTSW DVA Healthcare, LLP,

578 S.W.3d 469, 496-98 (Tex. 2019); Garcia, 319 S.W.3d at 642-43; see also Banda v. Garcia,

955 S.W.2d 270, 272 (Tex. 1997) (holding counsel’s unsworn statements may be considered

evidence when opponent fails to object under circumstances in which opponent knows or should

know an objection is necessary).

         Because the trial court had no discretion to dismiss Huttinger’s claims without prejudice

or to deny Touchstone’s motion for fees and costs, we reverse the judgment. We remand the case

to the trial court with instructions to award Touchstone the reasonable attorney’s fees and costs it

incurred and to dismiss Huttinger’s claims with prejudice. See PM Mgmt.-Windcrest NC, LLC v.

Sanchez, 256 S.W.3d 396, 397-98 (Tex. App.—San Antonio 2008, no pet.). 2

                                                            Luz Elena D. Chapa, Justice




2
 Touchstone also asks this court to address whether the Texas Supreme Court’s Orders Regarding the COVID-19
State of Disaster authorized the trial court to modify, suspend, or amend the deadline for serving an expert report.
However, Huttinger did not ask the trial court to extend the deadline to file an expert report in this case, and the trial
court did not grant such relief. Therefore, the issue is not before us.

                                                          -3-